Upon this appeal there are only two questions that survive the unanimous affirmance by the Appellate Division. One relates to the exclusion of certain testimony offered by the defendant, and the other arises upon the form of the judgment entered in favor of the plaintiff. As to the first of these questions we have only to say that since the trial court, upon defendant's objection, had previously excluded similar evidence offered by the plaintiff, the ruling excepted to by the defendant was clearly right.
As to the form of the judgment we hold that under no rule of practice is there any justification for inserting in a judgment a provision for the issuance of an execution against the person, and much less for quoting extracts from the judge's charge to the jury. These parts of the judgment are, therefore, to be stricken out, and the judgment, as thus modified, should be affirmed, without costs of this appeal to either party.
CULLEN, Ch. J., GRAY, VANN, WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Judgment accordingly.